Citation Nr: 0634990	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  04-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 70 percent.

3.  Entitlement to an effective date prior to January 22, 
2004, for a 70 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from January 1965 to 
January 1969 and from March 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2002 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for 
peripheral neuropathy and to an effective date prior to 
January 22, 2004, for a 70 percent evaluation for PTSD are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the appellant if further action is required on 
his part.  


FINDING OF FACT

PTSD is productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.125 -
 4.130, Diagnostic Code 9411 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in July 2004 and January 2005.  While this 
notice does not provide any information concerning the 
effective date that will be assigned based on the increased 
evaluation granted by this decision, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the veteran is not prejudiced by the 
failure to provide him that further information since he will 
have an opportunity to express disagreement with any 
effective date assigned by the RO.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran with regard to the claim for an 
increased rating for PTSD, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

The veteran essentially contends that the current 70 percent 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  The veteran maintains that 
the symptomatology associated with his disability renders him 
unemployable.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

A rating decision dated in April 1993 granted service 
connection for PTSD and assigned a 30 percent evaluation 
under Diagnostic Code 9411.  The rating decision dated in 
May 2002 subsequently increased the evaluation for the 
veteran's PTSD from 30 percent to 50 percent.  That 
evaluation remained in effect until the August 2004 rating 
decision, which is currently on appeal, increased the 
evaluation for the veteran's PTSD from 50 percent to 
70 percent, effective January 22, 2004.  A rating decision 
dated in October 2005 subsequently granted a total evaluation 
based on individual unemployability due to the veteran's PTSD 
from July 30, 2004.  

The current 70 percent evaluation is for assignment with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The next higher 100 
percent evaluation is for assignment when the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's current appeal began when his representative 
filed a statement dated January 22, 2004, that was received 
on January 26, 2004, that the RO construed as a request for 
an increased evaluation for the veteran's PTSD.  Following 
accumulation of evidence and a VA examination on July 30, 
2004, the RO increased the evaluation for the veteran's PTSD 
from 50 percent to 70 percent effective January 22, 2004.  

The VA examination performed in July 2004 showed that the 
veteran's thought processes were slightly slowed, but there 
was no evidence of delusions or hallucinations.  Eye contact 
was decreased and there was moderate psychomotor retardation.  
The veteran was oriented times three and short- and long-term 
memory appeared intact.  However, panic attacks were reported 
to occur on a daily basis, and the veteran's mood was 
described as "down" and his affect dysphoric.  Impulse 
control appeared fair.  Sleep was reported as impairing his 
life through irritability.  The diagnosis was PTSD and the 
Axis V Global Assessment of Functioning score for PTSD was 
45.  Following the examination, it was noted that the veteran 
reported unemployability, but the examiner was of the opinion 
that this appeared to be more likely related to physical 
symptoms as the veteran reported that he was unable to 
ambulate or walk secondary to chronic neuropathy.  While the 
examiner indicated that the veteran's PTSD appeared slightly 
worse, it appeared less likely than not that he was 
unemployable secondary to PTSD.  

The veteran subsequently filed a claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities.  The October 2005 rating decision which granted 
a total evaluation based on individual unemployability noted 
that the veteran had filed a claim for an increase in 
January 2004, and that he underwent a psychiatric examination 
in July 2004 which resulted in an increase in the assigned 
disability evaluation from 50 percent to 70 percent.  The 
rating decision also noted that subsequently developed 
medical evidence showed that the veteran was unable to secure 
gainful employment due to a psychiatric impairment attributed 
to his PTSD.  

The evidence available for review at that time included a 
July 2005 VA examination which concluded with an impression 
that the veteran had severe social and occupational 
dysfunction secondary to his psychiatric illness and that he 
was not employable from a psychiatric perspective.  The RO 
granted a total evaluation effective July 30, 2004, the date 
of the July 2004 VA examination, the examination that also 
provided the basis for the increase in the veteran's 
disability evaluation from 50 to 70 percent, effective 
January 22, 2004. 

After reviewing the evidence of record, the Board finds that 
the veteran is entitled to a 100 percent evaluation for his 
PTSD.  There is no significant difference in the criteria for 
a total evaluation based on individual unemployability when 
that unemployability is due to the veteran's only 
service-connected disability, his PTSD, and the criteria for 
a 100 percent evaluation, specifically psychiatric 
symptomatology that is productive of total occupational and 
social impairment.  

The RO clearly found that the July 2004 VA examination 
provided a basis for finding the veteran unemployable as of 
that date.  Consequently, that examination also provides a 
factual basis for the assignment of a 100 percent evaluation.  
While the opinion of the examiner following that examination 
was that the veteran was not unemployable on a psychiatric 
basis, subsequently developed medical evidence referred to by 
the RO in the October 2005 VA examination clearly reflects 
that the veteran is unemployable as a result of psychiatric 
symptomatology, and that which was present at the time of the 
July 2004 VA examination.  Accordingly, the Board finds that 
the criteria for a 100 percent evaluation for PTSD have been 
met.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD is granted.  



REMAND

With respect to the claim for service connection for 
peripheral neuropathy, a VA examination is required under the 
facts and circumstances of this case.  With respect to the 
claim for an earlier effective date, the Board finds that the 
veteran has not been provided the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO has denied the veteran's claim for service connection 
for peripheral neuropathy on the basis that it was not 
diagnosed during service and that the evidence did not show 
that he had been diagnosed with acute or subacute peripheral 
neuropathy that was manifested to a compensable degree within 
one of separation from service.  The RO essentially denied 
the veteran's claim on a direct basis and as presumptively 
due to exposure to Agent Orange.  

However, even though service connection may not be warranted 
as directly related to service or presumptively related to 
service based on exposure to Agent Orange, the United States 
Court of Appeals for the Federal Circuit has essentially 
indicated that it is possible to establish service connection 
for a disability as being due to Agent Orange when all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The evidence clearly reflects that the veteran has not been 
diagnosed with acute or subacute peripheral neuropathy, 
defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent, and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2.  Private medical records 
submitted by the veteran reflect that his peripheral 
neuropathy was diagnosed in 2002 and was described as a 
peripheral neuropathy of demyelinating type.  A May 2002 
private medical record noted that the veteran had no history 
of diabetes, nor any type of metabolic disorder, and that he 
had no history of alcohol misuse or abuse.  It was noted that 
the only positive finding to explain the neuropathic process 
was previous exposure to chemical/toxins, or related toxins 
while in service and concluded that it was more likely than 
not that the previous chemical exposure during service caused 
this demyelinating/neuropathic process.  

In addition, a VA outpatient treatment record described the 
veteran's peripheral neuropathy of an unknown cause, possibly 
remote toxin exposure.  However, a Notice published by the VA 
in the Federal Register indicated that chronic persistent 
peripheral neuropathy was specifically determined to not have 
a relationship to herbicides used in the Republic of Vietnam 
during the Vietnam Era.  68 Fed.Reg. 27,630, 27,637 (May 20, 
2003). 

Given this conflicting medical evidence, the veteran should 
be afforded a VA examination in order to attempt to clearly 
determine the etiology of his peripheral neuropathy. 

As for the veteran's claim for an effective date prior to 
January 22, 2004, for the increase in the veteran's 
disability evaluation assigned for his PTSD, the Board notes 
that the veteran has not been provided the notice in 
connection with this claim contemplated by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The United States Court 
of Appeals for Veterans Claims (Court) has indicated that 
such notice is required in connection with a claim for an 
earlier effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

This case is therefore being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.	The veteran should be afforded an 
examination by two appropriately 
qualified physicians to ascertain the 
etiology of the veteran's peripheral 
neuropathy.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to review all pertinent 
records associated with the claims 
file, including the impression and 
opinion rendered by the veteran's 
private physician following an office 
visit dated May 16, 2002, and the VA 
outpatient treatment record dated in 
July 2003, which suggests a 
relationship between the veteran's 
peripheral neuropathy and exposure to 
chemical/toxins the veteran was 
exposed to during service.  Following 
this review, the examiners must offer 
an opinion as to the etiology of the 
veteran's peripheral neuropathy, and 
more specifically, whether the 
veteran's peripheral neuropathy is 
related to Agent Orange the veteran 
was exposed to during service by 
virtue of his presence in Vietnam.  

In doing so, the examiners should be 
aware that the VA presumes that 
service connection is warranted for 
acute and subacute peripheral 
neuropathy if manifested to a degree 
of 10 percent or more within one year 
after the last date on which the 
veteran was exposed to an herbicidal 
agent and that acute and subacute 
peripheral neuropathy means transient 
peripheral neuropathy that appears 
within weeks or months of exposure to 
an herbicidal agent and resolves 
within two years of the date of onset.  

The examiners should also be aware 
that in an ongoing review and 
summarization of the scientific 
evidence concerning the association 
between exposure to herbicides and 
certain diseases the National Academy 
of Sciences has determined that as of 
May 20, 2003, a relationship had not 
been established between herbicide 
exposure and chronic persistent 
peripheral neuropathy.  A clear 
rationale for all opinions and a 
discussion of the facts and medical 
principals involved should be provided 
by the examiners.  The claims file 
must be made available to the 
examiners for review in connection 
with the examination.  

2.  The veteran should be provided 
notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in connection 
with his claim for an effective date 
prior to January 22, 2004, for an 
increased evaluation for his PTSD.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


